internal_revenue_service number release date index number --------------------- ----------------------------------- ------------------------ ----------------------------- re --------------------------- department of the treasury washington dc person to contact -------------------------- id no ------------- telephone number --------------------- refer reply to cc psi b09 - plr-119590-04 date date trust date taxpayer legend dear ---------------- year dollar_figurea ------------------------------ ------------------- -------------------------------------------------------------- ------------- ------- this is in response to your letter dated date on behalf of taxpayer requesting an extension of time under ' g of the internal_revenue_code and ' sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations to make an allocation of taxpayer’s generation-skipping_transfer gst tax exemption the facts and representations submitted are summarized as follows on date taxpayer established trust an irrevocable_trust for the benefit of her husband and her issue on the same day taxpayer funded trust with assets valued at dollar_figurea taxpayer represents that there have been no additions to distributions from or taxable terminations with respect to trust assets since the initial funding of trust on date at any time or from time to time to pay or apply such part or all of the net_income and principal of the trust to or for the benefit of any one or more of taxpayer’s spouse and taxpayer’s living issue in such amounts or proportions and to the exclusion of any one article i paragraph a of trust provides in part that the trustees are authorized plr-119590-04 or more of them as the trustees determine in their absolute discretion for any reason whatsoever even though any such distribution results in the termination of the trust article i paragraph a provides that upon the death of taxpayer’s spouse the trust shall terminate and the remaining principal together with any accrued and undistributed_income shall be distributed to or for_the_use_of such one or more appointees other than taxpayer’s spouse taxpayer’s spouse’s estate the creditors of taxpayer’s spouse and the creditors of taxpayer’s spouse’s estate outright or in further trust and in such amounts or proportions and subject_to such terms and conditions as taxpayer’s spouse appoints by his last will and testament admitted to probate any property not effectively appointed shall be divided and set apart in a sufficient number of equal shares to provide one such share in respect of each child of taxpayer who is then living and one share in respect of each child of taxpayer who is not then living but who has issue then living each share so set apart in respect of a living child of taxpayer shall be held in a separate trust for the collective benefit of such child and his or her issue and each share so set apart in respect of a deceased child of taxpayer shall be held in a separate trust for the collective benefit of the issue of such deceased child at the time taxpayer created trust she was advised by the drafting attorney that her date contribution constituted a gift but that no gift_tax would be due the drafting attorney did not advise taxpayer of the necessity of filing a form_709 united_states gift and generation-skipping_transfer_tax return so that her gst_exemption could be allocated to trust based on her discussions with the drafting attorney taxpayer mistakenly believed that it was not necessary for her to file a form_709 for year consequently no gift_tax_return was filed for year and no gst_exemption was allocated to trust discovered that she should have filed a form_709 for year in order to allocate part of her gst_exemption to trust extension of time under ' g and and to make an allocation of her gst_exemption with respect to the date transfer to trust and that the allocation is to be made based on the fair_market_value of the trust assets on date the date of transfer taxpayer now requests the following rulings that taxpayer be granted an during the course of taxpayer’s consultation with another lawyer taxpayer sec_2601 imposes a tax on every generation-skipping_transfer a generation skipping transfer is defined under ' a as a taxable_distribution a taxable_termination and a direct_skip sec_2641 defines aapplicable rate as the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer plr-119590-04 sec_2631 provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure adjusted for inflation under ' c that may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2632 provides that any allocation by an individual of his or her gst_exemption under ' a may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual s estate determined with regard to extensions regardless of whether such a return is required to be filed sec_26_2632-1 of the generation-skipping_transfer_tax regulations provides in part that an allocation of gst_exemption to property transferred during the transferor s lifetime other than in a direct_skip is made on form_709 an allocation of gst_exemption to a_trust is void to the extent the amount allocated exceeds the amount necessary to obtain an inclusion_ratio of zero with respect to the trust sec_2642 provides that except as provided in ' f if the allocation of the gst_exemption to any transfers of property is made on a gift_tax_return filed on or before the date prescribed by ' b for such transfer or is deemed to be made under ' b or c the value of such property for purposes of ' a shall be its value as finally determined for purposes of chapter within the meaning of ' f or in the case of an allocation deemed to have been made at the close of an estate_tax_inclusion_period its value at the time of the close of the estate_tax_inclusion_period and such allocation shall be effective on and after the date of such transfer or in the case of an allocation deemed to have been made at the close of an estate_tax_inclusion_period on and after the close of such estate_tax_inclusion_period sec_2642 provides generally that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in ' b or and an election under ' b or c such regulations shall include procedures for requesting comparable relief with respect to transfers made before the date of the enactment of ' g which was enacted into law on date sec_2642 provides that in determining whether to grant relief under this paragraph the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant for purposes of determining whether to grant relief under this paragraph the time for making the allocation or election shall be treated as if not expressly prescribed by statute notice_2001_50 2001_2_cb_189 provides that under ' g b the time for allocating the gst_exemption to lifetime transfers and transfers at death the time for electing out of the automatic allocation rules and the time for electing to treat any trust plr-119590-04 as a generation-skipping_trust are to be treated as if not expressly prescribed by statute the notice further provides that taxpayers may seek an extension of time to make an allocation described in ' b or b or an election described in ' b or c under the provisions of ' sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in and to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute under ' b a regulatory election includes an election whose due_date is prescribed by a notice published in the internal_revenue_bulletin in accordance with ' g b and notice_2001_50 taxpayers may seek an extension of time to make an allocation described in ' b or b or an election described in ' b or c under the provisions of ' requests for relief under ' will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election based on the facts submitted and the representations made we conclude that the requirements of ' have been satisfied therefore taxpayer is granted an extension of time of days from the date of this letter to make an allocation of her available gst_exemption with respect to the date transfer to trust the allocation will be effective as of date the date of the transfer and the gift_tax value of the transfer will be used in determining the amount of gst_exemption to be allocated to trust the allocation should be made on a form_709 and filed with the internal_revenue_service center cincinnati oh a copy of this letter should be attached to the form_709 a copy is enclosed for this purpose the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the plr-119590-04 material submitted in support of the request for rulings it is subject_to verification on examination tax consequences of the transaction under the cited provisions or under any other provisions of the code in addition we express or imply no opinion regarding the value of the property transferred to trust except as specifically ruled herein we express or imply no opinion on the federal in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to taxpayer this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely heather c maloy heather c maloy associate chief_counsel passthroughs special industries enclosures copy of letter copy for purposes
